Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12 and 16 are objected to because of the following informalities:  Claim 12 recites “wherein only the at least one group and the aberration correction lens group move during focusing” in line 26 (this is redundant). (The examiner suggest deleting the recitation from line 8 of “only the at least one focusing lens group moves or” and deleing lines 26-27).  Claim 16 also recites redundant limitations in lines 25-26. The Examiner suggest the following amendment to claim 16 to remedy the claim objection:
In claim 16, lines 15, “values at a wide-angle end in a case where” (suggested amendment: “values at a wide angle end  when”
In claim 16, lines 17, “in a case where” (suggested amendment “wherein”)
In claim 16, lines 18, “focusing lens group is Fsm, Conditional Expression (1) is satisfied, and” (suggested amendment: focusing lens group if Fsm, the following Condition Expression (1) is satisfied:  
In claim 16, lines 19, “1.1<Fsm<3.1 (1)” (suggested amendment  “1.1<Fsm<3.1 (1): and” 

In claim 16, lines 24-25, “in a case where” (suggested amendment “wherein the imaging lens is a zoom lens, and”)
	In claim 16, lines 26, “wherein the imaging lens is the zoom lens” (suggested amendment “
 Appropriate correction is required.
Allowable Subject Matter
Claims 1-8, 10, 11, 13-15, 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to fairly suggest a lens device comprising: an imaging lens including a plurality of lenses; and a controller, wherein the imaging lens consists of at least one focusing lens group, and an aberration correction lens group which performs aberration correction by moving along an optical axis and has a refractive power lower than a refractive power of the focusing lens group having the lowest refractive power, only the at least one focusing lens group moves or only the at least one focusing lens group and the aberration correction lens group move during focusing from an object at infinity to an object within a short range, assuming that a transverse magnification of each focusing lens group in a state in which the imaging lens focuses on the object at infinity is Bf, a combined . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwasawa (US20160154227) teaches a zoom lens with optical correction.
This application is in condition for allowance except for the following formal matters: 
Claim objections described above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH